             Case 12-13021-AJC       Doc 149     Filed 01/04/21    Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION


INRE:                                                  Case Number: 12-13021-AJC
                                                       Chapter 13
Ivonne Amador,

                      Debtor(s).     I


                 OBJECTION TO CLAIM AND CERTIFICATE OF SERVICE

                             IMPORTANT NOTICE TO CREDITORS:
                            THIS IS AN OBJECTION TO YOUR CLAIM

        This objection seeks to either disallow or reduce the amount or change the priority status
of the claim filed by you or on your behalf. Please read this objection carefully to identify which
claim is objected to and what disposition ofyour claim is recommended.

       If you disagree with the objection or the recommended treatment, you must file a
written response WITHIN 30 DAYS from the date of service of this objection, explaining
why your claim should be allowed as presently filed, and you must serve a copy to the
undersigned Trustee OR YOUR CLAIM MAY BE DISPOSED OF IN ACCORDANCE
WITH THE RECOMMENDATION IN THIS OBJECTION.

        If your entire claim is objected to and this is a chapter 11 case, you will not have the
right to vote to accept or reject any proposed plan of reorganization until the objection is
resolved, unless you request an order pursuant to Bankruptcy Rule 3018(a) temporarily
allowing your claim for voting purposes.

      The written response must contain the case name, case number, and must be filed with
the Clerk of the United States Bankruptcy Court.

       Pursuant to Bankruptcy Rule 3007 and Local Rule 3007-l(B)(2), the Trustee objects to the
following claim filed in this case:


Claim#:          14
Claimant:    American Express Bank, FSB
Reason:      The Creditor returned funds stating the claim has been paid in full.
             See attached letter.
Disposition: Sustain Objection and disallow claim except for amounts already disbursed by the
             Trustee.


                                         Pa~e   1of2
             Case 12-13021-AJC     Doc 149    Filed 01/04/21     Page 2 of 3




      I CERTIFY that a true and correct copy of this Objection to Claim was served via ECF
on Counsel for the Debtor and the parties listed below on JANW\1t 'f 'f , '&>UJ

                                                        NANCY K. NEIDICH, ESQUIRE
                                                        STANDING CHAPTER 13 TRUSTEE
                                                        P.O. BOX 279806
                                                        MIRAMAR, FL 33027-9806

                                                  By:    /{Q4t4'{f   J({l~~
                                                        KENIA MOLINA, ESQ.
                                                        FLORIDA BAR NO: 0085156


COPIES FURNISHED TO:


BY U.S. FIRST CLASS MAIL

American Express Bank, FSB
Becket and Lee LLP
Attorneys/Agent for Creditor
POB 3001
Malvern, PA 19355-0701
(Proof of Claim No. 14)

VIA CERTIFIED MAIL
American Express Bank
c/o Stephen J. Squeri, CEO
200 Vesey Street
50t11 Floor
New York, NY 10285-3106

Certified Mail Number: 7017 2620 0000 2780 0394

          7017 2620 ODDO 2780 0394
                                                  By:    &{A~ JfkiJkb
                                                        KENIA MOLINA, ESQ.
                                                        FLORIDA BAR NO: 0085156
                                        Case 12-13021-AJC                                        Doc 149                   Filed 01/04/21      Page 3 of 3
                                                                                                                                                    SunTrust Lockbox Services
                                                                                                                                                         Individual Batch Report
                                                                                                                                   13DE Neidich, Nancy        2099   10/16/2020


Check No: Acct No: Amount: Batch: 911 Transaction: 4 Image: 3




                                                                                                 I\• [:\.-, v   Li I
                                                                           BECKfr.I\f&nuEP.11':~p;                     -
                                                                              ATTORNEYS
                                                                                          1    1  i\T r:liw r1US1 f: I
                                                                     16 GEN!lRAl7[1Yl?-i!!l{·qNfll/OUJ.f?V.jAj ~5.,
                                                                                P.O. IlO'.li Jdo'       Ill    • c..
  lllOl.'~SA...Lf~Ul"J                  l.L'JIE   A. DEC KET'                MALVURN, PA 19355
  SA>:ORA K CURTIN '                    JOHN 0. St\EEIW-1 •
  OlUlERTO Wi::ISl,Wf'I";               \'(lll!N.IJ.DECKET                            (610) 6-14-7800
                                                                                 FACSIMILE: (610) 993.g.193
  KE.Nt.'ETHV/ KlEPPINGER •             J.v.RClARET E. SCUIAVONE •
                                                                             !!·MAIL: rcportin[!rU'lxckc1.!cx com                   SENDER'S UXT. _ _
  NATAUE r.t I.IC GHEE'                 DA\'att s. osr..w.i •
  CRYSTAL JOllES OS'NAW •               CllRISTDf'JiER R. f'FAfF'
  THOJ,V.Sf. O>.UJ.V!tER'


      'AllOlll ... URNJVJI'
       ~llOV!llUlllLa..o.l'I
      •AlSOUtL'.l£11CAl.lR




             October 06, 2020

             Nancy K. Neidich; Chapter 13-Trustce ·
             PO Box 279806
             Miramar, l'L 33027

              RE:              Debtor:                          Ivonne Amador
                               Case#:                           12-13021
                               Account II:                      *1002
                               Trustee Claim II:                22
                               Refund Amount:                   $70.37

              Dear Ms. Neidich:

              Please be advised that this office represents American Express in the above-referenced case. We
              have confirmed with our client that this account has been paid in full or is otherwise satisfied.
              Enclosed please find our client's refund check in the amount of$70.37. Accordingly, we request that
              no future distribution be made.

              Please do not hesitate to contact me or Ramona Cartwright if you have any questions regarding this
              matter.


               Very truly yours, ·

               Becket & Lee LLP



               <By:/s/Linaa JI. 'Kirn
               Linda A. Kirn
               Supervising Paralegal


               LAK/rlc
               Enclosures




                                                                                                                                            DR03A
